                             Case 20-16413-AJC               Doc 9       Filed 06/17/20          Page 1 of 4
                                               United States Bankruptcy Court
                                               Southern District of Florida
In re:                                                                                                     Case No. 20-16413-AJC
Osvaldo Garcia Vera                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113C-1                  User: oriol-ben                    Page 1 of 2                          Date Rcvd: Jun 15, 2020
                                      Form ID: 309A                      Total Noticed: 22


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 17, 2020.
db             +Osvaldo Garcia Vera,    290 East 49 Street,    Hialeah, FL 33013-1855
tr             +Barry E Mukamal,    PO Box 14183,   Fort Lauderdale, FL 33302-4183
95738321       +Crdt Express,    2455 Hollywood Blvd,    Hollywood, FL 33020-6605
95738323       +Debski & Associates, P.A,    PO Box 47718,    Jacksonville, FL 32247-7718
95738324       +Diversified Adjustment,    600 Coon Rapids Bv,    Coon Rapids, MN 55433-5549
95738326       +Global Financial,    3415 Galt Ocean Dr,    Fort Lauderdale, FL 33308-7003
95738329       +Midland Funding,    320 East Big Beaver,    Troy, MI 48083-1271
95738330        Midland Funding,    2365 Northside Drive, Suite 300,     Hialeah, FL 33013
95738331       +Molly Fitzpatrick, Esq,    PO Box 290335,    Tampa, FL 33687-0335
95738333      ++TEMPOE LLC DBA WHY NOT LEASE IT,      ATTN BOB HOLWADEL,    720 EAST PETE ROSE WAY SUITE 400,
                 CINCINNATI OH 45202-3576
               (address filed with court: SmartPay Leasing,      720 East Pete Rose Way, Suite 400,
                 Cincinnati, OH 45202)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: bk@coronapa.com Jun 16 2020 04:10:01       Ricardo Corona, Esq.,
                 3899 NW 7 St, Second Floor,    Miami, FL 33126
tr             +EDI: BBEMUKAMAL Jun 16 2020 07:03:00      Barry E Mukamal,    PO Box 14183,
                 Fort Lauderdale, FL 33302-4183
smg             EDI: FLDEPREV.COM Jun 16 2020 07:03:00      Florida Department of Revenue,    POB 6668,
                 Tallahassee, FL 32314-6668
ust            +E-mail/Text: USTPRegion21.MM.ECF@usdoj.gov Jun 16 2020 04:12:59       Office of the US Trustee,
                 51 S.W. 1st Ave.,   Suite 1204,    Miami, FL 33130-1614
cr             +EDI: RMSC.COM Jun 16 2020 07:03:00      Synchrony Bank,    PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
95738319       +EDI: CAPITALONE.COM Jun 16 2020 07:03:00      Capital One Bank Usa N,    Po Box 30281,
                 Salt Lake City, UT 84130-0281
95738320       +E-mail/Text: bankruptcy@cavps.com Jun 16 2020 04:13:43       Cavalry Portfolio Serv,
                 500 Summit Lake Drive,   Valhalla, NY 10595-2322
95738322       +E-mail/PDF: creditonebknotifications@resurgent.com Jun 16 2020 04:07:04       Credit One Bank Na,
                 Po Box 98872,   Las Vegas, NV 89193-8872
95738325       +EDI: AMINFOFP.COM Jun 16 2020 07:03:00      First Premier Bank,    3820 N Louise Ave,
                 Sioux Falls, SD 57107-0145
95738327       +EDI: IRS.COM Jun 16 2020 07:03:00      Internal Revenue Service,    7850 SW 6th Court,
                 STOP # 5730,   Fort Lauderdale, FL 33324-3210
95738328       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Jun 16 2020 04:08:43       Merrick Bank Corp,
                 Po Box 9201,   Old Bethpage, NY 11804-9001
95738332       +EDI: PRA.COM Jun 16 2020 07:03:00      Portfolio Recov Assoc,    120 Corporate Blvd Ste 100,
                 Norfolk, VA 23502-4952
95738334       +EDI: RMSC.COM Jun 16 2020 07:03:00      Syncb/smrtcn,    Po Box 965005,   Orlando, FL 32896-5005
                                                                                              TOTAL: 13

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 17, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
                       Case 20-16413-AJC        Doc 9    Filed 06/17/20      Page 2 of 4



District/off: 113C-1         User: oriol-ben             Page 2 of 2                   Date Rcvd: Jun 15, 2020
                             Form ID: 309A               Total Noticed: 22


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 12, 2020 at the address(es) listed below:
              Barry E Mukamal   bemtrustee@kapilamukamal.com, FL64@ecfcbis.com
              Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
              Ricardo Corona, Esq.     on behalf of Debtor Osvaldo Garcia Vera bk@coronapa.com,
               rcorona@coronapa.com
                                                                                            TOTAL: 3
                            Case 20-16413-AJC                  Doc 9     Filed 06/17/20           Page 3 of 4

Information to identify the case:
Debtor 1              Osvaldo Garcia Vera                                              Social Security number or ITIN       xxx−xx−6737
                      First Name   Middle Name   Last Name                             EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                               Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                       EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Southern District of Florida
                                                                                       Date case filed for chapter 7 6/12/20
Case number:          20−16413−AJC

Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. This notice has important
information about the case for creditors, debtors, and trustees, including information about the meeting of creditors
and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay. The debtors are seeking a discharge. Creditors who assert that
the debtors are not entitled to a discharge of any debts or who want to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadlines specified in this notice. (See box 9)

You may want to consult an attorney to protect your rights. The bankruptcy clerk's office staff cannot give legal advice.
To help creditors correctly identify debtors, debtors must submit full Social Security or Individual Taxpayer
Identification Numbers, which may appear on a version of this notice. However, the full numbers must not appear on
any document filed with the court. Do not file this notice with any proof of claim or other filing in the case. Do not
include more than the last four digits of a Social Security or Individual Taxpayer Identification Number in any
document, including attachments, that you file with the court.

WARNING TO DEBTOR: WITHOUT FURTHER NOTICE OR HEARING THE COURT MAY DISMISS YOUR CASE FOR FAILURE TO TIMELY PAY
FILING FEE INSTALLMENTS, FAILURE TO APPEAR AT THE MEETING OF CREDITORS OR FAILURE TO TIMELY FILE REQUIRED SCHEDULES,
STATEMENTS OR LISTS, AND FOR FAILURE TO FILE PRE−BANKRUPTCY CERTIFICATION OF CREDIT COUNSELING OR FILE WAGE
DOCUMENTATION.

                                          About Debtor 1:                                    About Debtor 2:
1. Debtor's Full Name                     Osvaldo Garcia Vera
2. All Other Names Used                   aka Osvaldo Garcia
   in the Last 8 Years
3. Address                                290 East 49 Street
                                          Hialeah, FL 33013
4. Debtor's Attorney                      Ricardo Corona Esq.                                Contact Phone 305−266−1150
     (or Pro Se Debtor)                   3899 NW 7 St, Second Floor
     Name and Address                     Miami, FL 33126

5. Bankruptcy Trustee                     Barry E Mukamal                                    Contact Phone 786−517−5760
   Name and Address                       PO Box 14183
                                          Fort Lauderdale, FL 33302
6.     Bankruptcy Clerk's Divisional US Bankruptcy Court                                              Hours open 8:30 a.m. − 4:00 p.m.
       Office Where Assigned Judge 301 North Miami Avenue, Room 150                                   Contact Phone (305) 714−1800
       is Chambered                  Miami, FL 33128
     Documents filed conventionally in paper may be filed at any bankruptcy clerk's              Note: Pursuant to Administrative Order
     office location. Documents may be viewed in electronic format via CM/ECF at any             2020−07, until further notice the clerk's
     clerk's office public terminal (at no charge for viewing) or via PACER on the               office is CLOSED to the public for
     internet accessible at www.pacer.gov (charges will apply). Case filing and                  in−person filings.
     unexpired deadline dates can be obtained by calling the Voice Case Information
     System toll−free at (866) 222−8029. As mandated by the Department of
     Homeland Security, ALL visitors (except minors accompanied by an adult) to any              Clerk of Court: Joseph Falzone
     federal building or courthouse, must present a current, valid, government issued            Dated: 6/15/20
     photo identification (e.g. drivers' license, state identification card, passport, or
     immigration card.)
                                                                                                                                         page
Local Form 309A USBC SDFL (Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case − No Proof of Claim Deadline (03/30/2020)
                                                                                                                                            1
                               Case 20-16413-AJC                        Doc 9          Filed 06/17/20                Page 4 of 4
Debtor Osvaldo Garcia Vera                                                                                                      Case number 20−16413−AJC

7.      ** MEETING OF CREDITORS **                      July 15, 2020 at 01:30 PM                                           *MEETING WILL BE HELD BY
                                                                                                                                  TELEPHONE*
     Debtors must attend the meeting to be              The meeting may be continued or adjourned to
     questioned under oath. In a joint case, both       a later date. If so, the date will be on the court               Trustee: Barry E Mukamal
     spouses must be present with required original
     government−issued photo identification and         docket.                                                          Call in number: 877−912−1964
     proof of social security number (or if                                                                              Passcode: 2271060
     applicable, Tax ID). Creditors may attend, but
     are not required to do so.


8. Presumption of Abuse                                 The presumption of abuse does not arise.

     If the presumption of abuse arises, you may
     have the right to file a motion to dismiss the
     case under 11 U.S.C. § 707(b). Debtors may
     rebut the presumption by showing special
     circumstances.


9. Deadlines                                            File by the deadline to object to discharge or Filing Deadline: 9/14/20
                                                        to challenge whether certain debts are
     The bankruptcy clerk's office must receive         dischargeable:
     these documents and any required filing fee by
     the following deadlines. Writing a letter to the
     court or judge is not sufficient.                You must file a complaint:
                                                        if you assert that the debtor is not entitled to
                                                        receive a discharge of any debts under any of the
     A discharge of debtor will not be issued until     subdivisions of 11 U.S.C. § 727(a)(2) through (7),
     the Official Bankruptcy Form "Certification        or
     About a Financial Management Course" is filed
     by the debtor (unless the course provider filed    if you want to have a debt excepted from discharge
     a certificate of completion of the financial       under 11 U.S.C § 523(a)(2), (4) or (6).
     management course on behalf of the debtor).
                                                        You must file a motion if you assert that
                                                          the discharge should be denied under § 727(a)(8)
                                                          or (9).


                                                        Deadline to object to exemptions:                                Filing Deadline: 30 days after the
                                                        The law permits debtors to keep certain property as              conclusion of the meeting of creditors, or
                                                        exempt. Fully exempt property will not be sold and               within 30 days of any amendment to the list
                                                        distributed to creditors. Debtors must file a list of property   of supplemental schedules, unless as
                                                        claimed as exempt. If you believe that the law does not          otherwise provided under Bankruptcy Rule
                                                        authorize an exemption that the debtors claim, you may           1019(2)(B) and Local Rule 4003−1(B) for
                                                        file an objection. The bankruptcy clerk's office must            converted cases.
                                                        receive the objection by the deadline to object to
                                                        exemptions.


10. Abandonment of Property by                        Pursuant to Local Rule 6007−1(A), the trustee will abandon at the meeting of creditors
    Trustee, Deadline to Object to                    all property that the trustee has determined is of no value to the estate and file a report
    Trustee's Report                                  within two business days. Objections to the report must be filed within 14 days of the
                                                      meeting.

11. Proof of Claim                                    No property appears to be available to pay creditors. Therefore, please do not file a
                                                      proof of claim now. If it later appears that assets are available to pay creditors, the clerk
                                                      will send you another notice telling you that you may file a proof of claim and stating the
                                                      deadline. If this case is converted from chapter 13, under Local Rules 1019−1(E) and
                                                      3002−1(A) it has been designated as a no asset case at this time.

12. Creditors with a Foreign                          Consult an attorney familiar with United States bankruptcy law if you have any
    Address                                           questions about your rights in this case.

13. Option to Receive Notices                         1) EBN program open to all parties. Register at the BNC website
    Served by the Clerk by Email                      bankruptcynotices.uscourts.gov, OR 2) DeBN program open to debtors only. Register
    Instead of by U.S. Mail                           by filing with the Clerk of Court, Local Form "Debtor's Request to Receive Electronically
                                                      Under DeBN Program". There is no charge for either option. See also Local Rule
                                                      9036−1(B) and (C).

14. Translating Services                              Language interpretation of the meeting of creditors will be provided to the debtor at no
                                                      cost, upon request to the trustee, through a telephone interpreter service. Persons with
                                                      communications disabilities should contact the U.S. Trustee's office to arrange for
                                                      translating services at the meeting of creditors.
Local Form 309A USBC SDFL (Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case − No Proof of Claim Deadline                                    page 2
